Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following recitation is particularly unclear:
Claim 1: “a plurality of light emitting regions is arranged at intervals in a required direction in the plate-shaped light guide,”  In particular, it is unclear to what the required direction is referring and how it cooperates in  the structure of the fixture and light guide. 
Also “the light source is disposed in each of the light emitting regions, and a plurality of the light sources is configured to be able to be individually turned on” is confusing.  In particular it is unclear if “the light source” and “a plurality of light sources” are referring to the same element(s) or different and if so how they structurally cooperate with each other and with the device as whole. 
Claim 3: “a light incident member that allows light from each of the light sources to be incident on the plate-shaped light guide so that the light is guided to each of the light emitting regions is disposed between each of the light sources and one end surface of the plate-shaped light guide in the direction intersecting the required direction” is also unclear.
Claim 4: “incident members being formed to extend in different directions from each other from the one end surface, between the light incident members adjacent to each other” is unclear.. the structure of the incident members is unclear and in particular how they relate to the light guide and what is between them? F 
Claim 5: “wherein the rod-shaped light guide is configured such that the light from the second light source incident on the rod-shaped light guide is incident on the plate-shaped light guide from the other end surface” is unclear.  
Claims are examined as best understood. 
Appropriate correction is required. 

Claim Objections
In claim 1 is objected to because: “the plurality of reflective elements is arranged in a state of being continuously side by side along a line extending in a direction intersecting the required direction in each of the light emitting regions 
Which should recite: “the plurality of reflective elements are arranged in a state of being continuously side by side along a line extending in a direction intersecting the required direction in each of the light emitting regions”  in order to be in better grammatical form. 
Claim 2 recites: “a plurality of the lines is arranged at intervals in the required direction in each of the light emitting regions” 
Which should recite “a plurality of the lines are arranged at intervals in the required direction in each of the light emitting regions”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada US 2014/0160778 in view of Kuo 9,151,461. 
	In regard to claim 1, Nakada teaches a vehicle light fixture comprising a light source  142 or 30A and a plate-shaped light guide (24, 124, 224), wherein the plate-shaped light guide is configured such that light from the light source incident on the plate-shaped light guide is totally reflected by a plurality of reflective elements formed on a first plate surface of the plate-shaped light guide, and then emitted forward of the light fixture from a second plate surface of the plate-shaped light guide, a plurality of light emitting regions is arranged at intervals in a required direction in the plate-shaped light guide, the plurality of reflective elements 24s, 124s is arranged in a state of being continuously side by side along a line extending in a direction intersecting the required direction in each of the light emitting regions,  the light source is disposed in each of the light emitting regions [0068], and a plurality of the light sources is configured to be able to be individually turned on (as illustrated in figs 3 and 4).  
	Nakada’s reflective elements are not expressly taught to have a spherical shape (rather a circular cone shape). 
	However, the examiner takes official notice that a variety of shapes are known in the art for use as reflective elements and it would have been obvious to one of ordinary skill to use a spherical shaped reflective element in order to provide a lighting effect that closely resembles a point light source at the reflective element.
	Alternatively Kuo teaches a spherical reflective element 123.
Reasons to combine are the same as stated above. 
In regard to claim 2, Nakada teaches a plurality of the lines arranged at intervals in the required direction in each of the light emitting regions (see fig. 6 – note: matrix provides lines in both vertical and horizontal forms).  
In regard to claim 3, Nakada teaches each of the light sources 142 includes a light emitting element (LED), and a light incident member  144 that allows light from each of the light sources to be incident on the plate-shaped light guide so that the light is guided to each of the light emitting regions is disposed between each of the light sources and one end surface of the plate-shaped light guide in the direction intersecting the required direction.  

Regarding the claim 4 recitation of “wherein a plurality of the light incident members is formed to extend in different directions from each other from the one end surface, between the light incident members adjacent to each other”, Nakada teaches main body 124C being inclined to match the front cover  114 and while not shown in the drawings (fig. 6 including additional light guide section) it would have been obvious to one of ordinary skill in the art to vary the position of the sources 142 to maintain consistent spacing between the source and light guide (while the light guide is inclined to match the front cover) thus resulting in sources and incident members being formed to extend in different directions from each other from the one end surface, between the light incident members adjacent to each other. 
In regard to claim 5, Nakada teaches a rod-shaped light guide 22A&B, 122A&B 222A&B&C disposed to extend along the other end surface of the plate- shaped light guide in the direction intersecting the required direction (fig. 6); and a second light source  230 C disposed such that light is incident on the rod-shaped light guide, wherein the rod-shaped light guide is capable of providing the light from the second light source incident on the rod-shaped light guide also being incident on the plate-shaped light guide from the other end surface.  

Claims 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakada and Kuo as applied to claim 1 in view of Hirano EP 2159477. 
Nakada and Kuo teach the invention described above (as best understood – although the incident areas lack clarity as indicated in the above 112 rejection). 
Hirano is provided for a teaching of a plurality of the light incident members 32 formed to extend in different directions from each other from the one end surface, between the light incident members adjacent to each other.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide incidents members extending in different directions.  One of ordinary skill in the art would have been motivated to provide  an incident member extended in different directions and structured to guide the light of multiple sources  in order to maximize intensity. 
Allowable Subject Matter
Claim 6 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the above 112 rejection.
	The prior art fails to show or fairly suggest the invention of claim 1 further comprising a second plate-shaped light guide disposed behind the light fixture from the plate- shaped light guide; and a third light source disposed such that light is incident on the second plate-shaped light guide, wherein the second plate-shaped light guide is configured such that the light from the third light source incident on the second plate-shaped light guide is totally reflected by a plurality of reflective elements formed on a first plate surface of the second plate-shaped light guide, and then emitted forward of the light fixture from a second plate surface of the second plate-shaped light guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Us2019/0011626 and US 10,731,821 include related light guides for vehicle lighting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875